DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, does Applicant intend for the annular groove to be on the first surface side of the shock absorbing member?  As illustrated in the reply dated 8/26/22, the annular groove is located a distance from the first surface of the shock absorbing member.
Due to the indefiniteness mentioned above, claims 1-6 are being treated as best understood.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kazuyo (JP 2017219069).
Re: claim 1, Kazuyo shows a shock absorber 10A for connecting a vibration member 2 as a vibration source and a covering member 100 for covering the vibration member to absorb vibration from the vibration member to the covering member in figure 13(c), as in the present invention, the shock absorber comprising:
a collar 40 including a substantially tubular collar shaft to be fastened to the vibration member with a fastener 50, and annular flanges protruding radially outward from two axial ends of the collar shaft;
an annular fixing member 30 comprising an annular groove fixable to the covering member;
an annular shock absorbing member 21C located between the collar and the fixing member with a radially outer peripheral portion of the shock absorbing member fixed to the fixing member, the shock absorbing member comprising a shock absorbing material; and
a spring 22 located between at least one of the flanges on the collar and the shock absorbing member, and overlaid on the shock absorbing member,
wherein the shock absorbing member includes a radially inner peripheral portion loosely fitted on the collar shaft at least in a radial direction,
the spring has a spring constant equal to or smaller than a spring constant of the shock absorbing member, see paragraph [0067],
the shock absorbing member includes a movement restrictor 212 in contact with the spring to restrict radial movement of the spring relative to the shock absorbing member, and
the spring has a radially outer portion in contact with 40% to 55% of a circumference of the movement restrictor, figure 13(c) shows the bottom coil of the spring 22 contacts the movement restrictor on both right and left sides of figure 13(c);
a first surface of the shock absorbing member, on which the movement restrictor is disposed, abuts the spring;
the annular groove is located on the first surface of the shock absorbing member; and a second surface of the shock absorbing member, which is on an opposite side of the first surface, supported by the fixing member via a second spring 22.
Kazuyo shows the second surface of the shock absorbing member supported by the fixing member via a second spring 22 while the claim requires the second surface of the shock absorbing member to abut the fixing member.  Kazuyo shows in various other embodiments, such as figures 3b, 4, 5a, 5b, 13a, 13b, that the shock absorbing member 21 can be supported directly on the fixing member 30.  In other words, in these embodiments, the shock absorbing member 21 abuts the fixing member 30.  It would have been obvious to one of ordinary skill in the art before the effective filing date to have strived to experiment with various arrangements of the combination of the shock absorbing element, the spring, the collar and the fixing member of Kazuyo to arrive at an arrangement that would meet their specific need.  As such, an arrangement wherein the shock absorbing element abuts the fixing member, as claimed, would be one of the arrived combinations without much time and effort. 
Re: claim 2, Kazuyo shows the spring is spiral in a plan view, and the movement restrictor extends along and is in contact with the radially outer portion that is radially outward in the spring spiral in a plan view, see figure 13(c).
Re: claim 3, Kazuyo shows the movement restrictor is adjacent to the spring on the shock absorbing member, and includes a movement restriction ridge 212 having an outwardly-curved cross section, see paragraph [0173] wherein the movement restriction ridge 212 is described as a convex portion. 
Re: claim 4, Kazuyo shows the spring is substantially truncated in a side view, and has a larger diameter in a portion nearer the shock absorbing member than in a portion nearer the at least one of the flanges, as show in figure 13(c).
Re: claim 5, Kazuyo shows the spring substantially truncated in a side view has a height greater than a distance between the shock absorbing member in contact with one of the flanges on the two axial ends and another of the flanges, see paragraph [0072].
Re: claim 6, Kazuyo shows a covering member 100 for covering a vibration member 2.


Response to Arguments
Applicant's arguments filed on 8/26/22 have been fully considered.
Applicant argues that Kazuyo does not teach the claimed arrangement of the shock absorbing member abutting the fixing member.  It is not agreed.  Kazuyo teaches clearly that the shock absorbing member can abut the fixing member in various embodiments.  One of ordinary skill in the art would have been readily arranging the combination of the shock absorbing element, the spring, the collar and the fixing member of Kazuyo to arrive at an arrangement that would meet their specific need.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lan Nguyen whose telephone number is (571)272-7121. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Xuan Lan Nguyen/                                                                            Primary Examiner, Art Unit 3657